Exhibit 10.1

COUNTERPART FOR ADDITIONAL GUARANTORS

This COUNTERPART (this “Counterpart”), dated August 16, 2012, is delivered
pursuant to Section 16 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to the Guaranty, dated as of
July 17, 2006 (as it may be from time to time amended, modified or supplemented,
the “Guaranty”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), among the Guarantors named therein and
Wilmington Trust, National Association, as successor-in-interest to The Bank of
New York Mellon as Collateral Agent, as Guarantied Party. The undersigned, by
executing and delivering this Counterpart, hereby becomes an Additional
Guarantor under the Guaranty in accordance with Section 16 thereof and agrees to
be bound by all of the terms thereof.

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of August 16,
2012.

 

NextWave Holdco LLC By:  

/s/ Francis J. Harding

Title:  

Francis J. Harding, Treasurer

Address:   12264 El Camino Road, Ste. 305   San Diego, California 92130  
Facsimile: 858-704-7825   Attention: Frank Cassou, Esq.

NextWave Metropolitan Inc. By:  

/s/ Francis J. Harding

Title:  

Francis J. Harding, President

Address:   12264 El Camino Road, Ste. 305   San Diego, California 92130  
Facsimile: 858-704-7825   Attention: Frank Cassou, Esq.